

116 S1541 IS: Tobacco-Free Youth Act
U.S. Senate
2019-05-20
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II116th CONGRESS1st SessionS. 1541IN THE SENATE OF THE UNITED STATESMay 20, 2019Mr. McConnell (for himself and Mr. Kaine) introduced the following bill; which was read twice and referred to the Committee on Health, Education, Labor, and PensionsA BILLTo increase the minimum age for sale of tobacco products to 21.1.Short titleThis Act may be cited as the Tobacco-Free Youth Act.2.Minimum age of sale of tobacco products(a)Establishing minimum age of 21 for sale of tobacco productsSection 1926 of the Public Health Service Act (42 U.S.C. 300x–26) is amended—(1)in the section heading, by striking age of 18 and inserting age of 21;(2)by striking age of 18 each place such phrase appears and inserting age of 21;(3)in subsection (a)—(A)in paragraph (1), by striking fiscal year 1994 and inserting fiscal year 2021; and(B)in paragraph (2)—(i)by striking fiscal year 1993 and inserting fiscal year 2020;(ii)by striking fiscal year 1994 and inserting fiscal year 2021; and(iii)by striking fiscal year 1995 and inserting fiscal year 2022; and(4)in subsection (d)—(A)in paragraph (1), by striking 1995 and inserting 2022;(B)in paragraph (2)—(i)by striking 1994 and inserting 2021; and(ii)by striking the period and inserting ; and;(C)by redesignating paragraphs (1) and (2) as subparagraphs (A) and (B), respectively, and adjusting the margins accordingly;(D)by striking this section, the term and inserting “this section—(1)the term; and(E)by adding at the end the following:(2)the term tobacco product has the meaning given such term in section 201(rr) of the Federal Food, Drug, and Cosmetic Act..(b)FDA(1)In generalSection 906(d) of the Federal Food, Drug, and Cosmetic Act (21 U.S.C. 387f(d)) is amended—(A)in paragraph (3)(A)(ii), by striking 18 years and inserting 21 years; and(B)by adding at the end the following:(5)Minimum age of saleIt shall be unlawful for any retailer to sell a tobacco product to any person younger than 21 years of age, consistent with section 1140.14 of title 21, Code of Federal Regulations (or any successor regulations)..(2)RegulationsNot later than 180 days after the date of enactment of this Act, the Secretary of Health and Human Services shall update regulations issued under chapter IX of the Federal Food, Drug, and Cosmetic Act (21 U.S.C. 387 et seq.) as appropriate to carry out the amendments made by paragraph (1).(c)Non-PreemptionNothing in the amendments made by subsection (a) or (b) shall be construed to prevent a State or local governmental entity from establishing, enforcing, or maintaining a law with respect to sales of tobacco products to individuals below a minimum age, provided that such State or local law is in addition to, or more stringent than, Federal law.